On Petition for Rehearing
Arterburn, J.
The appellant has filed a petition for rehearing calling our attention to a misstatement of the record herein, namely that the appellant had failed to amend its assignment of errors. An inspection of the record discloses that the appellant is correct, it did amend the assignment of errors. However, at no place in the briefs was this fact mentioned. We have said many times that this court is not required to search the record, but is entitled to rely upon the briefs for its decision in a case. Be that as it may, however, the appellant’s petition must be denied for the alternative reason given in the decision. Appellant claims it was not a party to the hearing which vacated the sale. The second basis for rehearing urged by appellant concerns the issue of notice. As we stated in our original opinion, nevertheless, appellant did appear in court, filed a petition to set aside the order vacating the sale and had a hearing thereon. Thus, the appellant had its day in court.
For the reasons stated in the original opinion, the petition for a rehearing is denied.
Hunter, C.J., DeBruler and Givan, JJ., concur.
Jackson, J., dissents.
Note. — Reported in 254 N. E. 2d 862.